United States Court of Appeals
                     For the First Circuit

No. 17-1435

     ALJADI LÓPEZ-ROSARIO; MARGIE TORRES-MONTALVO; CONJUGAL
        RELATIONSHIP LÓPEZ-TORRES; ALJADIE LÓPEZ-TORRES,

                    Plaintiffs, Appellants,

                               v.

        PROGRAMA SEASONAL HEAD START/EARLY HEAD START DE LA
        DIÓCESIS DE MAYAGÜEZ, INC.; MYRNA CARRERO; BOARD OF
     DIRECTORS OF PROGRAMA SEASONAL HEAD START/EARLY HEAD START
                  DE LA DIÓCESIS DE MAYAGÜEZ, INC.,

                     Defendants, Appellees.


                          ERRATA SHEET

          The opinion of this Court issued on March 4, 2021, is
amended as follows:

          On page 2, n.1, line 3, replace "claim rests" with
"claims rest"